ORDER

PER CURIAM.
AND NOW, this 20th day of November, 2013, the Application for Leave to File Original Process is GRANTED. To the extent the Petition for Writ of Mandamus and/or Extraordinary Relief requests extraordinary relief, it is DENIED. To the extent the Petition for Writ of Mandamus and/or Extraordinary Relief requests mandamus relief, it is GRANTED. The Court of Common Pleas of Philadelphia County is directed to dispose of Petitioner’s pending habeas corpus petition within 90 days of this order.